DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as it is improper form because there are two claims labeled as number 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over BAKSHI et al. (U.S. 20190253840) in view of WIROLA et al. (U.S. 20210058735) and further in view of Choi (U.S. 20190073892).
For claim 1, BAKSHI et al. disclose a method for a remote contest including: 
transmitting to a first wireless device contest information said contest information including at least one of a start time, a first location information, or a rule (at least [0010]-[0012], The mobile device receives the rules from an alert management server and transmits the location alert to the alert management server independently of execution of the application software, and communicates with a server of the third party service provider during the execution of the application software.  The rules define a geo-fence boundary, and the alert module generates the location alert when the mobile device travels across the geo-fence boundary.); 
receiving, at a server, dancer information from the first wireless device, said dancer information including either a second location information or a motion information (at least [0010]-[0012], [0041], [0059] and [0063]-[0064].  The mobile device receives the rules from an alert management server and transmits the location alert to the alert management server.  The location alert also includes the current location of mobile device 102 at the time the location alert is triggered. The location alert also includes a time/date stamp identifying the time the alert was triggered. The location alert also identifies the nature of the trigger condition, e.g., geo-fence entry or geo-fence exit.)  However, BAKSHI et al. do not disclose comparing the dancer information to the contest information and responding to the first wireless device in response to said comparing; receiving from a second wireless device a second motion information; comparing the first motion information to the second motion information, and transmitting to the first and second wireless devices the results of said comparing. 
 Said server 900 of the positioning support system may provide and/or process at least one geofence and may track the position of one or more mobile devices, e.g. mobile device 610 and/or mobile device 800, in order to send a notification when a mobile device is within the boundaries of a geofence of the at least one geofence.  For instance, said notification is provided via a communication system, e.g. via a cellular communication system like a 2G/3G/4G/5G to mobile device 800 (or mobile device 610) such that the notification may be provided to a user of the mobile device via the user interface of mobile device 800.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of BAKSHI et al. as taught by WIROLA et al.  for purpose of sending a notification when a mobile device is within the boundaries of a geofence of the at least one geofence.
In the same field of endeavor, Choi discloses comparing the first motion information to the second motion information, and transmitting to the first and second wireless devices the results of said comparing (at least [0081] and [0177]-[0180].   The controller 130 may determine an operation to perform based on both the first state (motion) and the second state (motion) and the distance between the first terminal 100 and the second terminal 300. Alternatively, the controller 130 may determine an operation to perform based on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of BAKSHI et al. as taught by Choi for purpose of controlling terminals based on states between two or more terminals.
For claim 3, the combination of BAKSHI et al., WIROLA et al. and Choi disclose the method of claim 1.  Furthermore, BAKSHI et al. disclose wherein the second location information is sensed by a global positioning system sensor (at least [0018].  The term "region," "area," "location," or "geolocation," as used herein, refers generally to location of the mobile device, obtained, typically in three different ways: global positioning systems (GPS), cell tower triangulation and via Wi-Fi hotspots.)
For claim 4, the combination of BAKSHI et al., WIROLA et al. and Choi disclose the method of claim 1.  Furthermore, BAKSHI et al. disclose wherein the first wireless device is a mobile phone (at least [0055].   Mobile device 102 include any mobile computing device capable of interconnecting to the Internet 
For claim 12, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
For claims 14-15, the claims have features similar to claims 3-4.  Therefore, the claims are also rejected for the same reasons in claims 4-5.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BAKSHI et al. (U.S. 20190253840) in view of WIROLA et al. (U.S. 20210058735) and further in view of Choi (U.S. 20190073892) and further in view of Kim et al. (U.S. 20180206067).
For claim 2, the combination of BAKSHI et al., WIROLA et al. and Choi do not disclose the method of claim 1 further including: electronically displaying the dancer information. 
In the same field of endeavor, Kim et al. disclose electronically displaying the dancer information (at least [0039].  The display module 140 may output map information. Map information output from the display module 140 may include a current position point of the electronic device 100, an area defined through geo-fencing, a movement route, etc.)

For claim 13, the claim has features similar to claim 2.  Therefore, the claim is also rejected for the same reasons in claim 2.
Claims 5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BAKSHI et al. (U.S. 20190253840) in view of WIROLA et al. (U.S. 20210058735) and further in view of Choi (U.S. 20190073892) and further in view of Oakes et al. (U.S. 20130237304).
For claim 5, the combination of BAKSHI et al., WIROLA et al. and Choi do not disclose the method of claim 1 further including: transmitting to either the first or second wireless device award information.
In the same field of endeavor, Oakes et al. disclose method of claim 1 further including: transmitting to either the first or second wireless device award information (at least [0243].  The global positioning system (GPS) function on a player's mobile device may be used to determine the current or projected location of the player. As another example, the Internet Protocol (IP) address of the player's computing device or the cellular network data related to the player's mobile device may be translated into an approximate location of the player. The player's location may also be used for participation in merchant-sponsored events or contests. In an exemplary embodiment of the invention, the longer a player lingers around a particular location, the better the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of BAKSHI et al. as taught by Oakes et al. for purpose of offering a higher probability of winning a prize for players that are physically located at corresponding location.
For claim 5, the combination of BAKSHI et al., WIROLA et al. and Choi do not disclose the method of claim 1 further including: transmitting to either the first or second wireless device sponsor information.
In the same field of endeavor, Oakes et al. disclose transmitting to either the first or second wireless device sponsor information (at least [0243].  The global positioning system (GPS) function on a player's mobile device may be used to determine the current or projected location of the player. As another example, the Internet Protocol (IP) address of the player's computing device or the cellular network data related to the player's mobile device may be translated into an approximate location of the player. The player's location may also be used for participation in merchant-sponsored events or contests.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of BAKSHI et al. as taught by Oakes et al. for purpose 
For claims 16-17, the claims have features similar to claims 5.  Therefore, the claims are also rejected for the same reasons in claims 5.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BAKSHI et al. (U.S. 20190253840) in view of WIROLA et al. (U.S. 20210058735) and further in view of Choi (U.S. 20190073892) and further in view of Krasadakis et al. (U.S. 20160353252).
For claim 6, the combination of BAKSHI et al., WIROLA et al. and Choi do not disclose the method of claim 1 further including: comparing the first motion information to a known value, and scoring counting motion in response to the comparing3
In the same field of endeavor, Oakes et al. comparing the first motion information to a known value, and scoring counting motion in response to the comparing (at least [0072].  The devices 810, 850 include mobile devices that run a mobile application to capture motion data when the devices 810, 850 are located in an event venue and translate the motion data into a score representing a pulse or overall state of the event.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of BAKSHI et al. as taught by Oakes et al. for purpose of monitoring mobile device user movement and determine which users are attending a live event.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. 20190073892) and further in view of Velusamy et al. (U.S. 20120164968).
For claim 7, Choi discloses a motion-based dance system including: 
a plurality of wireless devices, said wireless devices communicably coupled to a server (at least [0163].   The first terminal 100 and the second terminal 300 may communicate with a cloud server 1100 via a wired or wireless connection. The first terminal 100 and the second terminal 300 may transmit sensor information to the cloud server 1100 and receive information regarding a first state and a second state determined based on the sensor information from the cloud server 1100.); 
said wireless devices including a motion sensor operable to sense movement of the wireless devices (at least [0076] and [0163].   The first terminal 100 and the second terminal 300 may communicate with a cloud server 1100 via a wired or wireless connection. The first terminal 100 and the second terminal 300 may transmit sensor information to the cloud server 1100 and receive information regarding a first state and a second state determined based on the sensor information from the cloud server 1100.  If the sensor 110 includes an acceleration sensor, the first sensor information may include an acceleration value generated as a physical motion of the first terminal 100 is detected.); 
The first terminal 100 may include the sensor 110, the communicator 120, the controller 130 and a GPS device 140).  However, Choi does not not disclose said server including non-transitory processor-readable instructions directing the server to perform a method including: receiving from the wireless devices position and motion information; comparing said position and motion information to predetermine values, and communicating to the wireless devices information in response to said comparing. 
In the same field of endeavor, Velusamy et al. disclose said server including non-transitory processor-readable instructions directing the server to perform a method including: receiving from the wireless device position and motion information; comparing said position and motion information to predetermine values, and communicating to the wireless device information in response to said comparing (at least [0033] and [0057]-[0058].  Position information and acceleration information associated with a mobile device (e.g., user device 101) is received. By way of example, this information is received by the emergency notification platform 109 in response to the collecting of such data by the mobile device.  A rule is applied to the position information and the acceleration information to determine an alert condition. As mentioned, the emergency notification platform 109 processes the received information based on one or more algorithms as well as established rule base data. A notification message is generated based on the application of the rule. In one embodiment, the notification message specifies information relating to the alert condition. The acceleration and deceleration threshold data, movement and positional threshold data, proximity threshold data, time interval data, call priority settings data (e.g., which devices and/or people to notify first), message notification types (e.g., SMS, email, call), etc.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Choi as taught by Velusamy et al. for purpose of determining an alert condition.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. 20190073892) and further in view of Velusamy et al. (U.S. 20120164968) and further in view of Feigl et al. (U.S. 20200334837).
For claim 8, the combination of Velusamy et al. and Choi do not disclose the system of claim 7 wherein the comparing said position and motion information to predetermine values includes ranking motion information by volume.
In the same field of endeavor, Feigl et al. disclose the comparing said position and motion information to predetermine values includes ranking motion information by volume (at least abstract and [0047].   Method 300 comprises determining a confidence level 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Choi as taught by Feigl et al. for purpose of improving position and orientation estimation.
For claim 9, the combination of Velusamy et al. and Choi do not disclose the system of claim 7 wherein calibrating the motion information against pre-determined default amount of movement.
In the same field of endeavor, Feigl et al. disclose calibrating the motion information against pre-determined default amount of movement (at least abstract and [0006].   The method additionally comprises calibrating the motion model based on the deviation.  For example, if the motion model comprises a filter (e.g. Bayesian filter) with at least one adjustable parameter, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Choi as taught by Feigl et al. for purpose of improving position and orientation estimation.
For claim 10, the combination of Velusamy et al. and Choi do not disclose the system of claim 7 wherein said communicating to the wireless devices includes contest rank information.
In the same field of endeavor, Feigl et al. disclose said communicating to the wireless devices includes contest rank information (at least abstract and [0047].   Method 300 comprises determining a confidence level for time-series data of at least one sensor with respect to deriving the predefined quantity thereof. The confidence level denotes how suitable or error-prone the time-series data are with respect to deriving the predefined quantity thereof. The confidence level for the time-series data may, e.g., be determined based on the type of sensor and/or the type of the predefined quantity. For example, time-series data of an acceleration sensor in a shoe of human being (or at any other position of the body, e.g., the head) may be used for determining the presence of a step of the human being, the number of steps of the human being or a step-length of the human being.)
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. 20190073892) and further in view of Velusamy et al. (U.S. 20120164968) and further in view of Oakes et al. (U.S. 20130237304).
For claim 11, the combination of Velusamy et al. and Choi do not disclose the said communicating to the wireless devices includes contest sponsorship information.
In the same field of endeavor, Oakes et al. disclose said communicating to the wireless devices includes contest sponsorship information. (at least [0243].  The global positioning system (GPS) function on a player's mobile device may be used to determine the current or projected location of the player. As another example, the Internet Protocol (IP) address of the player's computing device or the cellular network data related to the player's mobile device may be translated into an approximate location of the player. The player's location may also be used for participation in merchant-sponsored events or contests. In an exemplary embodiment of the invention, the longer a player lingers around a particular location, the better the chance that the player may be awarded a Geo unit or other things of value related to the merchant or win a prize sponsored by the merchant.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Masterson et al. (U.S. 20190090085) disclose the first user may request a notification when the second user enters or leaves a location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/27/2021